Matter of Bilotto v New York State Dept. of Motor Vehs. (2018 NY Slip Op 07425)





Matter of Bilotto v New York State Dept. of Motor Vehs.


2018 NY Slip Op 07425


Decided on November 7, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 7, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
FRANCESCA E. CONNOLLY, JJ.


2016-09469
 (Index No. 1060/16)

[*1]In the Matter of Gregory Bilotto, appellant,
vNew York State Department of Motor Vehicles, respondent.


Gregory Bilotto, White Plains, NY, appellant pro se.
Barbara D. Underwood, Attorney General, New York, NY (Steven C. Wu and Mark H. Shawhan of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles Appeals Board dated September 21, 2015, affirming a determination of an Administrative Law Judge dated March 6, 2015, which, after a hearing, found that the petitioner violated Vehicle and Traffic Law § 1180(d)(2).
ADJUDGED that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner's contention, the determination that he violated Vehicle and Traffic Law § 1180(d)(2) by speeding is supported by substantial evidence (see Matter of Molinsky v New York State Dept. of Motor Vehs., 105 AD3d 960; Matter of Kobel v State of N.Y. Dept of Motor Vehs. Appeals Bd., 85 AD3d 916).
The petitioner's remaining contentions are not properly before this Court, since they were not raised at the administrative hearing (see Matter of Molinsky v New York State Dept. of Motor Vehs., 105 AD3d at 960).
BALKIN, J.P., SGROI, MILLER and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court